DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communication filed on 11/30/2021. Claims 1-6, 10, 12-15, 17-23 and 26-28 are amended and claims 1-28 remain pending.

Response to Arguments
35 U.S.C. 112 Rejections:
Applicant’s arguments, see Remarks: page 13, filed 11/30/2021, with respect to 1, 5, 11-12 and 17-28 have been fully considered.

Applicant quotes par. [0032] of the specification to allege the functions performed by the triggering device as claimed are clearly linked to sufficient structure as evidenced by this paragraph. It is however noted that, although par. [0032] examples and optional features include hardware and does not clearly link the claimed functions to sufficient structure, wherein sufficient structure has to include hardware.

Paragraph [0032] recites:
“triggering device is an electronic device or system that receives, processes, and communicates processed data related to an event, to allow secured recording of logging events. Examples of the triggering device include, but is not limited to a smartphone, a human machine interface (HMI), a handheld device, a consumer electronic device, and other computing Optionally, the triggering device may be a part of a machine”. Examples and optional features disclosed in the specification do not provide the required sufficient structure for a means-plus-function limitation, i.e., 35 U.S.C. 112(f) claim interpretation invocation.

Regardless, further consideration of the instant specification indicates although paragraph [0032], i.e., optional and example embodiments, cannot be relied upon as sufficient structural support, paragraphs [0033] and [0067] limit the claimed triggering device and logging device to a hardware component as shown below: 
“The triggering device has …means to create a second event message. The means to create a second event message refers to an input/output (I/O) device, a physical interface, or a user interface, such as a graphical user interface (GUI). In a case where the means to create a second event message is a GUI, the user interface includes a structured set of user interface elements rendered on the I/O device, such as a display of the triggering device” – par. 0033, and “The verification device remotely connects to the logging device via the data communication network” – par. 0067, i.e., the logging device requires a network interface and address for communicating over the network.
Therefore, as previously established, the 35 U.S.C.112(f) invocation requirement remains effective but the 35 U.S.C. §112(b) and § 112(a) rejections of claims 1, 5, 11-12 and 17-28 are withdrawn. 

35 U.S.C. 103 Rejection:
Applicant’s arguments, see Remarks: pages 14-18, filed 11/30/2021, with respect to amended claims 1 and 17 have been fully considered. 
 

 “…[i]n contrast, Applicant's claimed subject matter allows use of a centralized database, which does not rely on any other nodes to maintain integrity of the stored data. In the subject claim 1, the logging device is configured to “store a second set of data related to the second logged event”, the triggering device is not relied on to store data… Applicant submits that Nakamura clearly teaches away from the use of a centralized database as claimed by Applicant. Therefore, it would not be obvious to combine Nakamura with logging device is configured to “store a second set of data related to the second logged event”, the triggering device is not relied on to store data… In the preferred embodiments disclosed in Nakamura, data is transferred between the data provider and data modifier multiple times and both entities store data to a blockchain…”.

Regarding Nakamura, Remarks: pages 14-16, applicant’s arguments is not persuasive.
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the use of a centralized database, which does not rely on any other nodes to maintain integrity of the stored data”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nakamura further discloses that each peer node maintains a copy of the ledger for each channel of which they are a member, wherein all transactions on the ledger is sequenced and cryptographically linked together. Accordingly, it is not possible to tamper with the ledger data without breaking the hash links” – Nakamura: par. 
In response to applicant’s “teaching away” argument, reconsideration of the embodiment indicates that Fig. 4C discloses data modifier 404 creating a combined data structure, in 434. The combined data structure includes signed hashes of the data file before and after modification which are hashed and signed by the data provider 402. Furthermore, the combined data structure is hashed with a private key of the data modifier 404 and a signature of the data modifier 404 is added to the combined data structure. In 435, the combined data structure is submitted as a single transaction to the blockchain 406, rather than in three separate transactions as described in the examples of FIGS. 4A and 4B – Nakamura: par. 0069. 
In response to applicant’s argument that “data is transferred between the data provider and data modifier multiple times and both entities store data to a blockchain”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

Regarding Nakamura in view of Waugh, Remarks: pages 17-18, applicant’s arguments are persuasive. Therefore, the 35 U.S.C. 103 rejections of claims 1-28 are nonetheless withdrawn.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Geza C. Ziegler Jr. (44,004) on 3/3/2022. 

Claims 1, 7, 12-13 and 15-17 are amended below.

1. (Currently Amended) A system for secured logging of a second event comprising: 
a logging device comprising a logging device private key, a logging device public key and a first set of data related to a first logged event; 
a triggering device comprising a triggering device private key and a triggering device public key, 
wherein the triggering device is configured to 
receive an input related to the second event; 
create a second event message based on the received input related to the second event; 
receive the first set of data related to the first logged event from the logging device; 
create a first position-lock data based on the received first set of data; 
create a second append request; and 
provide the second append request to the logging device; 
wherein the second append request comprises:
the second event message; 

the triggering device public key; and 
a triggering device signature over a triggering commit, 
wherein the logging device is configured to 
cryptographically verify the second append request based on the triggering device signature, and 
in response to a verification being positive, create a logging device signature over a second log-append-approval; 
combine the logging device signature over the second log-append-approval with the provided second append request to create a second logged event; and 
store a second set of data related to the second logged event.

7. (Currently Amended) The system according to claim 1, wherein the second append request further comprises a reference pointer to [[the]] raw data.

12. (Currently Amended) The system according to claim 1, wherein, in response to the verification being positive, the logging device is further configured to execute a protected action.

13. (Currently Amended) The system according to claim 1, wherein [[the]] an append request comprises at least one of:
a certificate issued to the triggering device, 
a certificate revocation list,
a hash of the certificate revocation list, and
a checksum of the certificate revocation list,
wherein the certificate revocation list is authored by a certificate authority, wherein the certificate authority issued a certificate to the triggering device.

15. (Currently Amended) The system according to claim 1, wherein the second append
request comprises an append request timestamp, and the verification of the second append request comprises checking whether the append request timestamp is within a predetermined time limit of when the second append request was received by the logging device.

16. (Currently Amended) The system according to claim 1, wherein the logging device is an electronic control unit of a vehicle and the triggering device is a portable terminal.

17. (Currently Amended) A method for secured logging of a second event within a system, the system comprising: 
a logging device comprising a logging device private key, a logging device public key and a first set of data related to a first logged event; 
a triggering device comprising a triggering device private key and a triggering device public key, 
the method comprising: 
receiving, by the triggering device, an input related to the second event; 
creating, by the triggering device, a second event message based on the received input related to the second event; 
receiving, by the triggering device, the first set of data related to the first logged event from the logging device; 
creating, by the triggering device, a first position-lock data based on the received first set of data; 
creating, by the triggering device, a second append request; and 
providing, by the triggering device, the second append request to the logging device, the second append request comprises:
the second event message; 
the first position-lock data; 
the triggering device public key; and 
a triggering device signature over a triggering commit, 
the method further comprises:
cryptographically verifying, by the logging device, the second append request based on the triggering device signature, and 

in response to a verification being positive, creating, by the logging device, a logging device signature over a second log-append-approval; 
creating a second logged event, by the logging device, by combining the logging device signature over the second log-append-approval with the second append request; and 
storing, by the logging device, a second set of data related to the second logged event in a chronological order after the stored first logged event.

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Closest prior arts reviewed are Nakamura (US2020/0112440A1) and Wilkinson (US2019/0098013A1).
Nakamura (US2020/0112440A1) discloses a process 400C as shown in Fig. 4C. In this embodiment, the data modifier 404 generates a combined data structure with signatures of the data modifier 404 and the data provider 402 and stores it on the blockchain 406. The combined data structure includes signed hashes of the data file before and after modification which are hashed and signed by the data provider 402. Furthermore, the combined data structure is hashed with a private key of the data modifier 404 and a signature of the data modifier 404 is added to the combined data structure. In 435, the combined data structure is submitted as a single transaction to the blockchain 406, rather than in three separate transactions as described in the examples of FIGS. 4A and 4B.
Wilkinson (US2019/0098013A1) discloses a central computing system generating a cryptographically verifiable ledger. The central computing system receives first event information associated with an initiation of a transfer of one or more physical objects to a third party. In response to receiving the first event information the central computing system can generate in the cryptographically verifiable ledger additional block information associated with the first event information and a first hash. The central computing system can verify that the locations traveled by the mobile device correspond with a path embedded in the first hash and can generate a second additional block containing one or more transaction records associated with the second event information in response to the verification.

The closest prior arts, alone or in combination, fail to anticipate or render obvious features of claim 1 which are similarly stated in claim 17 because, among other features, claim 1 recites:
“…create a second append request; and 
provide the second append request to the logging device; 
wherein the second append request comprises:
the second event message; 
the first position-lock data; 
the triggering device public key; and 
a triggering device signature over a triggering commit, 
wherein the logging device is configured to 
cryptographically verify the second append request based on the triggering device signature, and 
in response to a verification being positive, create a logging device signature over a second log-append-approval; 
combine the logging device signature over the second log-append-approval with the provided second append request to create a second logged event; and 
store a second set of data related to the second logged event”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533. The examiner can normally be reached Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571 - 272 - 3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/            Examiner, Art Unit 2494